Exhibit 10.2
Execution Version
REGISTRATION RIGHTS AGREEMENT
Dated as of December 21, 2010
Among
SWIFT SERVICES HOLDINGS, INC.
and
The Other Several GUARANTORS Named Herein
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY & CO. INCORPORATED
and

WELLS FARGO SECURITIES, LLC
and
The Other Several INITIAL PURCHASERS Named Herein
10.000% Senior Second Priority Secured Notes due 2018

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
Definitions
    1  
Exchange Offer
    4  
Shelf Registration
    7  
Additional Interest
    9  
Registration Procedures
    10  
Registration Expenses
    17  
Indemnification and Contribution
    18  
Rule 144A
    22  
Underwritten Registrations
    22  
Miscellaneous
    23  

 

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is dated as of
December 21, 2010, among Swift Services Holdings, Inc. (the “Company”), a
Delaware corporation, and the guarantors named in Schedule A hereto (the
“Initial Guarantors”), on the one hand, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley & Co. Incorporated and Wells Fargo
Securities, LLC and the other several Initial Purchasers named in Schedule B
hereto (collectively, the “Initial Purchasers”), on the other hand.
This Agreement is entered into in connection with the Purchase Agreement, dated
as of December 15, 2010, among the Company, the Initial Guarantors and the
Initial Purchasers (the “Purchase Agreement”), which provides for, among other
things, the sale by the Company to the Initial Purchasers of 500.0 million
aggregate principal amount of the Company’s 10.000% Senior Second Priority
Secured Notes Due 2018 (the “Notes”), which will be guaranteed on a senior
second priority basis by each of the Guarantors. The Notes are issued under an
indenture, dated as of December 21, 2010 (as amended or supplemented from time
to time, the “Indenture”), between the Company, the Guarantors and U.S. Bank
National Association, as trustee (the “Trustee”). In order to induce the Initial
Purchasers to enter into the Purchase Agreement, the Company and the Guarantors
have agreed to provide the registration rights set forth in this Agreement for
the benefit of the Initial Purchasers and, except as otherwise set forth herein,
any subsequent holder or holders of the Notes. The execution and delivery of
this Agreement is a condition to the Initial Purchasers’ obligation to purchase
the Notes under the Purchase Agreement. The Notes will have the terms and
provisions described in the Indenture.
The parties hereby agree as follows:
1. Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
Additional Guarantor: Any subsidiary of Parent that executes a Guarantee under
the Indenture after the date of this Agreement.
Additional Interest: See Section 4(a) hereof.
Advice: See the last paragraph of Section 5 hereof.
Agreement: See the introductory paragraphs hereto.
Applicable Period: See Section 2(b) hereof.
Business Day: Shall have the meaning ascribed to such term in Rule 14d-1 under
the Exchange Act.
Company: See the introductory paragraphs hereto.
Effectiveness Deadline: See Section 4(a) hereof.

 

 



--------------------------------------------------------------------------------



 



Effectiveness Period: See Section 3(b) hereof.
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.
Exchange Notes: See Section 2(a) hereof.
Exchange Offer: See Section 2(a) hereof.
Exchange Offer Registration Statement: See Section 2(a) hereof.
FINRA: See Section 5(r) hereof.
Guarantees: The guarantees of the Notes and the guarantees of the Exchange Notes
by the Guarantors under the Indenture.
Guarantor: The Initial Guarantors, any Additional Guarantors and any Guarantor’s
successor that Guarantees the Notes. Any Guarantor released from its obligations
pursuant to Section 11.05 of the Indenture shall simultaneously be released from
obligations hereunder, and shall not thereafter be a Guarantor under this
Agreement.
Holder: Any holder of a Registrable Security or Registrable Securities.
Indenture: See the introductory paragraphs hereto.
Information: See Section 5(n) hereof.
Initial Guarantors: See the introductory paragraphs and Schedule A hereto.
Initial Purchasers: See the introductory paragraphs and Schedule B hereto.
Initial Shelf Registration: See Section 3(a) hereof.
Inspectors: See Section 5(n) hereof.
Issue Date: December 21, 2010, the date of original issuance of the Notes.
Notes: See the introductory paragraphs hereto.
Parent: Shall mean Swift Transportation Company, a Delaware corporation.
Participant: See Section 7(a) hereof.
Participating Broker-Dealer: See Section 2(b) hereof.
Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm or other legal entity.

 

2



--------------------------------------------------------------------------------



 



Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rules 430A or 430C under
the Securities Act), as amended or supplemented by any prospectus supplement,
and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.
Purchase Agreement: See the introductory paragraphs hereof.
Records: See Section 5(n) hereof.
Registrable Securities: Each Note upon its original issuance and at all times
subsequent thereto and each Exchange Note as to which Section 2(c)(ii) hereof is
applicable upon original issuance and at all times subsequent thereto and, in
each case, any related guarantees, until, in each case, the earliest to occur of
(i) a Registration Statement covering such Note or Exchange Note (and any
related guarantees) has been declared effective by the SEC and such Note or
Exchange Note (and any related guarantees), as the case may be, has been sold
and disposed of in accordance with such effective Registration Statement,
(ii) such Note has been exchanged pursuant to the Exchange Offer for an Exchange
Note or Exchange Notes that may be resold without restriction under state and
federal securities laws, (iii) such Note or Exchange Note (and any related
guarantees), as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) such Note is eligible to be sold pursuant to Rule 144 by a
Person that is not an “affiliate” (as defined in Rule 405) of the Company or any
of the Guarantors.
Registration Default: See Section 4(a) hereof.
Registration Statement: Any registration statement of the Company and the
Guarantors that covers any of the Notes or the Exchange Notes (and any related
guarantees) filed with the SEC under the Securities Act, including, in each
case, the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
Rule 144: Rule 144 under the Securities Act.
Rule 144A: Rule 144A under the Securities Act.
Rule 405: Rule 405 under the Securities Act.
Rule 415: Rule 415 under the Securities Act.
Rule 424: Rule 424 under the Securities Act.
SEC: The U.S. Securities and Exchange Commission.
Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

3



--------------------------------------------------------------------------------



 



Shelf Notice: See Section 2(c) hereof.
Shelf Registration: See Section 3(b) hereof.
Shelf Registration Statement: Any Registration Statement relating to a Shelf
Registration.
Shelf Suspension Period: See Section 3(a) hereof.
Subsequent Shelf Registration: See Section 3(b) hereof.
TIA: The Trust Indenture Act of 1939, as amended.
Trustee: The trustee under the Indenture and the trustee under any indenture (if
different) governing the Exchange Notes (and any related guarantees).
Underwritten registration or underwritten offering: A registration in which
securities of the Company and the Guarantors are sold to an underwriter for
reoffering to the public.
Except as otherwise specifically provided, all references in this Agreement to
acts, laws, statutes, rules, regulations, releases, forms, no-action letters and
other regulatory requirements (collectively, “Regulatory Requirements”) shall be
deemed to refer also to any amendments thereto and all subsequent Regulatory
Requirements adopted as a replacement thereto having substantially the same
effect therewith; provided that Rule 144 shall not be deemed to amend or replace
Rule 144A.
2. Exchange Offer.
(a) Unless the Exchange Offer would violate applicable law or any applicable
interpretation of the staff of the SEC, the Company and the Guarantors shall use
their reasonable best efforts to file with the SEC a registration statement (the
“Exchange Offer Registration Statement”) on an appropriate registration form
with respect to a registered offer (the “Exchange Offer”) to exchange any and
all of the Registrable Securities for a like aggregate principal amount of debt
securities of the Company (the “Exchange Notes”), guaranteed by the Guarantors
under the Indenture, with terms substantially identical in all material respects
to the Notes, as applicable, except that (i) the Exchange Notes shall contain no
restrictive legend thereon, and (ii) interest on the Exchange Notes shall accrue
in accordance with the paragraph set forth immediately below. The Exchange Offer
shall comply with all applicable tender offer rules and regulations under the
Exchange Act and other applicable laws. The Company and the Guarantors shall use
their reasonable best efforts to cause the Exchange Offer Registration Statement
to be declared effective under the Securities Act.

 

4



--------------------------------------------------------------------------------



 



Upon the Exchange Offer Registration Statement becoming effective, the Company
and the Guarantors will offer the Exchange Notes in exchange for surrender of
the Notes. The Company and the Guarantors will keep the Exchange Offer open for
at least 20 Business Days (or longer if required by applicable law) after the
date that notice of the Exchange Offer is mailed to Holders. For each Note
surrendered to the Company and the Guarantors pursuant to the Exchange Offer,
the Holder who surrendered such Note shall receive an Exchange Note having a
principal amount equal to that of the surrendered Note. Interest on each
Exchange Note will accrue (y) from the later of (i) the last interest payment
date on which interest was paid on the Note surrendered in exchange therefor or
(ii) if the Note is surrendered for exchange between the record date for an
interest payment date to occur on or after the date of such exchange and as to
which interest will be paid and such interest payment date, the date of such
interest payment date or (z) if no interest has been paid on such Note, from the
Issue Date.
Each Holder (including, without limitation, each Participating Broker-Dealer)
that participates in the Exchange Offer, as a condition to participation in the
Exchange Offer, will be required to represent to the Company in writing (which
may be contained in the applicable letter of transmittal) that: (i) any Exchange
Notes acquired in exchange for Registrable Securities tendered are being
acquired in the ordinary course of business of the Person receiving such
Exchange Notes, whether or not such recipient is such Holder itself; (ii) at the
time of the commencement or consummation of the Exchange Offer neither such
Holder nor, to the actual knowledge of such Holder, any other Person receiving
Exchange Notes from such Holder has an arrangement or understanding with any
Person to participate in the distribution (within the meaning of the Securities
Act) of the Exchange Notes in violation of the provisions of the Securities Act;
(iii) neither the Holder nor, to the actual knowledge of such Holder, any other
Person receiving Exchange Notes from such Holder is an “affiliate” (as defined
in Rule 405) of the Company or any of the Guarantors; (iv) if such Holder is not
a broker-dealer, neither such Holder nor, to the actual knowledge of such
Holder, any other Person receiving Exchange Notes from such Holder is engaging
in or intends to engage in a distribution of the Exchange Notes; and (v) if such
Holder is a Participating Broker-Dealer that will receive Exchange Notes for its
own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, such Holder will deliver a
prospectus with any resale of such Exchange Notes; provided that the Company and
the Guarantors shall make available, during the period required by the
Securities Act, a prospectus meeting the requirements of the Securities Act for
use by Participating Broker-Dealers and other persons, if any, with similar
prospectus delivery requirements for use in connection with any resale of
Exchange Notes.
No securities other than the Exchange Notes and the Notes (and any related
guarantees) shall be included in the Exchange Offer Registration Statement.
(b) The Company and the Guarantors shall include within the Prospectus contained
in the Exchange Offer Registration Statement a section entitled “Plan of
Distribution,” which shall indicate that any broker-dealer who holds Registrable
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than Registrable Securities
acquired directly from the Company or any of the Guarantors) (a “Participating
Broker-Dealer”) may exchange such Registrable Securities pursuant to the
Exchange Offer; however, such Participating Broker-Dealer may be deemed to be an
“underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Notes received by such broker-dealer
in the Exchange Offer, which prospectus delivery requirements may be satisfied
by the delivery by such broker-dealer of the Prospectus contained in the
Exchange Offer Registration Statement. Such “Plan of Distribution” section shall
also contain all other information with respect to resales by Participating
Broker-Dealers that the SEC may require in order to permit such resales pursuant
thereto.

 

5



--------------------------------------------------------------------------------



 



The Company and the Guarantors shall use their reasonable best efforts to keep
the Exchange Offer Registration Statement effective and to amend and supplement
the Prospectus contained therein to the extent necessary in order to permit such
Prospectus to be lawfully delivered by all Persons subject to the prospectus
delivery requirements of the Securities Act for resales of Exchange Notes for
such period of time as is necessary to comply with applicable law in connection
with any resale of Exchange Notes; provided, however, that such period shall not
be required to exceed 90 days or such longer period if extended pursuant to the
last paragraph of Section 5 hereof (the “Applicable Period”).
In connection with the Exchange Offer, the Company and the Guarantors shall,
subject to applicable law:
(1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
(2) use their reasonable best efforts to keep the Exchange Offer open for not
less than 20 Business Days from the date that notice of the Exchange Offer is
mailed to Holders (or longer if required by applicable law);
(3) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York or in Wilmington, Delaware;
(4) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
remains open; and
(5) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.
As soon as practicable after the close of the Exchange Offer, the Company and
the Guarantors shall, subject to applicable law:
(1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer;
(2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and
(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes, Exchange Notes equal in principal amount to the Notes of such Holder so
tendered for exchange; provided that, in the case of any Notes held in global
form by a depositary, authentication and delivery to such depositary of one or
more replacement Notes in global form in an equivalent principal amount thereto
for the account of such Holders in accordance with the Indenture shall satisfy
such authentication and delivery requirement.

 

6



--------------------------------------------------------------------------------



 



The Exchange Offer shall not be subject to any conditions, other than that
(i) the Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC; (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency that
would be reasonably likely to materially impair the ability of the Company or
any of the Guarantors to proceed with the Exchange Offer, and no material
adverse development shall have occurred in any existing action or proceeding
with respect to the Company or any of the Guarantors; and (iii) all governmental
approvals shall have been obtained, which approvals the Company and the
Guarantors deem necessary for the consummation of the Exchange Offer.
The Exchange Notes shall be issued under (i) the Indenture or (ii) an indenture
identical in all material respects to the Indenture and which, in either case,
has been qualified under the TIA or is exempt from such qualification and shall
provide that the Exchange Notes shall not be subject to the transfer
restrictions set forth in the Indenture. The Indenture or such indenture shall
provide that the Exchange Notes and the Notes shall vote and consent together on
all matters as one class and that none of the Exchange Notes or the Notes will
have the right to vote or consent as a separate class on any matter.
(c) If, (i) because of any change in applicable law or in currently prevailing
interpretations of the staff of the SEC, the Company or any of the Guarantors is
not permitted to effect the Exchange Offer or (ii) upon receipt of a written
notification from any Holder prior to the 20th Business Day following the
consummation of the Exchange Offer representing that (A) it is prohibited by law
or SEC policy from participating in the Exchange Offer, (B) it may not resell
the Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales, (C) it
is a Participating Broker-Dealer, or (D) it is an affiliate of the Company and
will not receive Exchange Notes in the Exchange Offer that may be freely
transferred without restriction under federal securities laws, in the case of
each of clauses (i) and (ii) of this sentence, then the Company and the
Guarantors shall promptly deliver to the Trustee (to deliver to the Holders)
written notice thereof (the “Shelf Notice”) and shall file a Shelf Registration
pursuant to Section 3 hereof.
3. Shelf Registration.
If at any time a Shelf Notice is delivered as contemplated by Section 2(c)
hereof, then:
(a) Shelf Registration. The Company and the Guarantors shall use their
reasonable best efforts to promptly file with the SEC a Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415 covering
all of the Registrable Securities (the “Initial Shelf Registration”). The
Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Company and the Guarantors shall not permit
any securities other than the Registrable Securities to be included in the
Initial Shelf Registration or any Subsequent Shelf Registration (as defined
below).

 

7



--------------------------------------------------------------------------------



 



The Company and the Guarantors shall use their reasonable best efforts to cause
the Shelf Registration to be declared effective under the Securities Act and to
keep the Initial Shelf Registration continuously effective under the Securities
Act until the earliest of (i) the date that is one (1) year from the Issue Date
and (ii) such shorter period ending when all Registrable Securities covered by
the Shelf Registration Statement have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration or, if applicable, a Subsequent
Shelf Registration.
Notwithstanding anything to the contrary in this Agreement, at any time, the
Company and the Guarantors may delay the filing of any Initial Shelf
Registration Statement or Subsequent Shelf Registration or delay or suspend the
effectiveness thereof, for a reasonable period of time, but not in excess of 45
consecutive days or more than three (3) times during any calendar year (each, a
“Shelf Suspension Period”), if the Board of Directors of the Company or Parent
determines reasonably and in good faith that the filing of any such Initial
Shelf Registration Statement or Subsequent Shelf Registration the continuing
effectiveness thereof would require the disclosure of non-public material
information that, in the reasonable judgment of the Board of Directors of the
Company, would be detrimental to the Company or any of the Guarantors if so
disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction or such action is
required by applicable law.
(b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration ceases to be effective
for any reason at any time during the one year after such registration statement
becomes effective (the “Effectiveness Period”) (other than because of the sale
of all of the Notes registered thereunder), the Company and the Guarantors shall
use their reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall file an additional
Shelf Registration Statement pursuant to Rule 415 covering all of the
Registrable Securities covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration (each, a “Subsequent
Shelf Registration”). If a Subsequent Shelf Registration is filed, the Company
and the Guarantors shall use their reasonable best efforts to cause the
Subsequent Shelf Registration to be declared effective under the Securities Act
as soon as practicable after such filing and to keep such subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.
(c) Supplements and Amendments. The Company and the Guarantors shall promptly
supplement and amend the Shelf Registration if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration, if required by the Securities Act, or if reasonably
requested by the Holders of a majority in aggregate principal amount of the
Registrable Securities (or their counsel) covered by such Registration Statement
with respect to the information included therein with respect to one or more of
such Holders, or, if reasonably requested by any underwriter of such Registrable
Securities, with respect to the information included therein with respect to
such underwriter.

 

8



--------------------------------------------------------------------------------



 



4. Additional Interest.
(a) The Company and the Guarantors and the Initial Purchasers agree that the
Holders will suffer damages if the Company or any Guarantor fails to fulfill its
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly,
the Company and the Guarantors agree to pay additional interest on the Notes
(“Additional Interest”) if (A) the Company and the Guarantors have not exchanged
Exchange Notes for all Notes validly tendered in accordance with the terms of
the Exchange Offer on or prior to the 180th day after the Issue Date, (B) the
Company and the Guarantors are required to file a Shelf Registration Statement
and such Shelf Registration Statement is not declared effective on or prior to
the later of the 180th day after the Issue Date and the 30th day after the
obligation to file such Shelf Registration Statement arises (the “Effectiveness
Deadline”) or (C) such Shelf Registration ceases to be effective at any time
during the Effectiveness Period (other than because of the sale of all of the
Notes registered thereunder) (each a “Registration Default”), then Additional
Interest shall accrue on the principal amount of the Notes at a rate of 0.25%
per annum (which rate will be increased by an additional 0.25% per annum for
each subsequent 90 day period that such Additional Interest continues to accrue,
provided that the rate at which such Additional Interest accrues may in no event
exceed 1.00% per annum) (such Additional Interest to be calculated by the
Company) commencing on the (x) 181st day after the Issue Date, in the case of
clause (A) above, (y) the day after the Effectiveness Deadline in the case of
clause (B) above or (z) the day such Shelf Registration ceases to be effective
in the case of clause (C) above; provided, however, that upon the exchange of
the Exchange Notes for all Notes tendered (in the case of clause (A) of this
Section 4), upon the effectiveness of the applicable Shelf Registration
Statement (in the case of (B) of this Section 4), or upon the effectiveness of
the applicable Shelf Registration Statement which had ceased to remain effective
(in the case of clause (C) of this Section 4), Additional Interest on the Notes
as a result of such clause (or the relevant subclause thereof), as the case may
be, shall cease to accrue. Notwithstanding any other provisions of this
Section 4, (i) Additional Interest shall not accrue and the Company and the
Guarantors shall not be obligated to pay any Additional Interest provided for in
Section 4(a)(B) during a Shelf Suspension Period permitted by Section 3(a)
hereof; provided, that no Additional Interest shall accrue on the Notes
following the second anniversary of the Issue Date and (ii) the Additional
Interest described in this Section 4 is the sole and exclusive remedy available
to Holders due a Registration Default. Additional Interest shall be payable in
the same form elected by the Company for the payment of interest for the
applicable interest payment period, on the same dates and to the same persons
that the Company makes other interest payments on the Notes, until the
Registration Default is corrected.
(b) The Company and the Guarantors shall notify the Trustee within five business
days after each and every date on which a Registration Default occurs. The
amount of Additional Interest will be determined by the Company by multiplying
the applicable Additional Interest rate by the principal amount of the
Registrable Securities, multiplied by a fraction, the numerator of which is the
number of days such Additional Interest rate was applicable during such period
(determined on the basis of a 365 day year comprised of twelve 30 day months
and, in the case of a partial month, the actual number of days elapsed), and the
denominator of which is 365.

 

9



--------------------------------------------------------------------------------



 



5. Registration Procedures.
In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Company and the Guarantors shall effect such
registrations to permit the sale of the securities covered thereby in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
and in connection with any Registration Statement filed by the Company and the
Guarantors hereunder the Company and the Guarantors shall:
(a) Before filing (i) any Shelf Registration Statement or any amendment or
supplement thereto or (ii) any Registration Statement, Prospectus or amendment
or supplement thereto required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company or the Guarantors have
received prior written notice that it will be a Participating Broker-Dealer in
the Exchange Offer, the Company and the Guarantors shall furnish to and afford
counsel for the Holders of the Registrable Securities covered by such
Registration Statement (with respect to a Registration Statement filed pursuant
to Section 3 hereof) or counsel for such Participating Broker-Dealer (with
respect to any such Registration Statement), as the case may be, and counsel to
the managing underwriters, if any, a reasonable opportunity to review copies of
all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least three business days prior to such filing). The Company and the
Guarantors shall not file any Registration Statement or Prospectus or any
amendments or supplements thereto if the Holders of a majority in aggregate
principal amount of the Registrable Securities covered by such Registration
Statement, their counsel, or the managing underwriters, if any, shall reasonably
object.
(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period, the Applicable Period or
until consummation of the Exchange Offer, as the case may be; cause the related
Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424 to the
extent required by applicable law; and comply with the provisions of the
Securities Act and the Exchange Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by an Participating Broker-Dealer
covered by any such Prospectus in all material respects.

 

10



--------------------------------------------------------------------------------



 



(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company or the Guarantors have
received written notice that it will be a Participating Broker-Dealer in the
Exchange Offer, notify the selling Holders of Registrable Securities (with
respect to a Registration Statement filed pursuant to Section 3 hereof), or each
such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their counsel and the managing underwriters, if
any, promptly (but in any event within three Business Days), and confirm such
notice in writing, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective
under the Securities Act, (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Notes by Participating
Broker-Dealers the representations and warranties of the Company or any
Guarantors contained in any agreement (including any underwriting agreement)
contemplated by Section 5(m) hereof cease to be true and correct, (iv) of the
receipt by the Company or any Guarantor of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Securities or the Exchange
Notes to be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (v) of the happening of any event, the existence of any condition
or any information becoming known to the Company or any Guarantor that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(d) Use their reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction.
(e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any) or the Holders of a majority in aggregate principal amount of the
Registrable Securities being sold in connection with an underwritten offering,
(i) as promptly as reasonably practicable incorporate in a prospectus supplement
or post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or counsel for either of them reasonably
request to be included therein and (ii) make all required filings of such
prospectus supplement or such post-effective amendment.

 

11



--------------------------------------------------------------------------------



 



(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Company and the
Guarantors, one conformed copy of the Registration Statement or Registration
Statements and each post-effective amendment thereto, including financial
statements and schedules, and, if requested (unless filed on Edgar), all
documents incorporated or deemed to be incorporated therein by reference and all
exhibits.
(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Company and the Guarantors, as many copies of
the Prospectus or Prospectuses (including each form of preliminary prospectus)
and each amendment or supplement thereto and (unless filed on Edgar) any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Company and
the Guarantors hereby consent to the use of such Prospectus and each amendment
or supplement thereto by each of the selling Holders of Registrable Securities
or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.
(h) Prior to any public offering of Registrable Securities or any delivery of a
Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided,

 

12



--------------------------------------------------------------------------------



 



however, that where Exchange Notes held by Participating Broker-Dealers or
Registrable Securities are offered other than through an underwritten offering,
the Company and the Guarantors agree to cause their counsel to perform Blue Sky
investigations and file registrations and qualifications required to be filed
pursuant to this Section 5(h), keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and do any and all other acts or things necessary
or advisable to enable the disposition in such jurisdictions of the Exchange
Notes held by Participating Broker-Dealers or the Registrable Securities covered
by the applicable Registration Statement; provided, however, that the Company
and Guarantors shall not be required to (A) qualify generally to do business in
any jurisdiction where the Company or any Guarantor is not then so qualified,
(B) take any action that would subject them to general service of process in any
such jurisdiction where it is not then so subject or (C) subject themselves to
taxation in excess of a nominal dollar amount in any such jurisdiction where the
Company or any Guarantor is not then so subject.
(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Securities and the managing underwriter
or underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold, which certificates
shall not bear any restrictive legends and shall be in a form eligible for
deposit with The Depository Trust Company; and enable such Registrable
Securities to be in such denominations (subject to applicable requirements
contained in the Indenture) and registered in such names as the managing
underwriter or underwriters, if any, or Holders may request.
(j) Subject to the proviso in Section 5(h), use their reasonable best efforts to
cause the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other U.S. governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Company and the
Guarantors will cooperate in all respects with the filing of such Registration
Statement and the granting of such approvals.
(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) hereof, as promptly as practicable prepare and (subject to
Section 5(a) hereof) file with the SEC, at the sole expense of the Company and
the Guarantors, a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder
(with respect to a Registration Statement filed pursuant to Section 3 hereof) or
to the purchasers of the Exchange Notes to whom such Prospectus will be
delivered by a Participating Broker-Dealer (with respect to any such
Registration Statement), any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

13



--------------------------------------------------------------------------------



 



(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Securities, (i) provide the Trustee with certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Securities.
(m) In connection with an underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes
(including, without limitation, a customary condition to the obligations of the
underwriters that the underwriters shall have received “cold comfort” letters
and updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters from the independent certified public
accountants of the Company, Parent and the other Guarantors (and, if necessary,
any other independent certified public accountants of the Company, Parent or any
of the other Guarantors, or of any business acquired by the Company, Parent or
any of the other Guarantors for which financial statements and financial data
are, or are required to be, included or incorporated by reference in the
Registration Statement), addressed to each of the underwriters, such letters to
be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings of debt
securities similar to the Notes), and take all such other actions as are
reasonably requested by the managing underwriter or underwriters in order to
expedite or facilitate the registration or the disposition of such Registrable
Securities and, in such connection, (i) make such representations and warranties
to, and covenants with, the underwriters with respect to the business of the
Company and the Guarantors (including any acquired business, properties or
entity, if applicable), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by Company and the Guarantors to
underwriters in underwritten offerings of debt securities similar to the Notes,
and confirm the same in writing if and when requested; (ii) obtain the written
opinions of counsel to the Company and the Guarantors, and written updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters, addressed to the underwriters covering the matters
customarily covered in opinions reasonably requested in underwritten offerings;
and (iii) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable to the sellers and
underwriters, if any, than those set forth in Section 7 hereof (or such other
provisions and procedures reasonably acceptable to Holders of a majority in
aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents,
if any). The above shall be done at closing under such underwriting agreement or
as and to the extent required thereunder.

 

14



--------------------------------------------------------------------------------



 



(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any Initial Purchasers, any
selling Holder of such Registrable Securities being sold (with respect to a
Registration Statement filed pursuant to Section 3 hereof), or each such
Participating Broker-Dealer, as the case may be, any underwriter participating
in any such disposition of Registrable Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer (with respect to any such Registration Statement),
as the case may be, or underwriter (any such Initial Purchaser, Holders,
Participating Broker-Dealers, underwriters, attorneys, accountants or agents,
collectively, the “Inspectors”), upon written request, at the offices where
normally kept, during business hours, all pertinent financial and other records,
pertinent corporate documents and instruments of Parent and subsidiaries of
Parent (collectively, the “Records”), as shall be reasonably necessary to enable
them to exercise any applicable due diligence responsibilities, and cause the
officers, directors and employees of Parent and any of its subsidiaries to
supply all information (“Information”) reasonably requested by any such
Inspector in connection with such due diligence responsibilities. Each Inspector
shall agree in writing that it will keep the Records and Information
confidential, to use the Information only for due diligence purposes, to abstain
from using the Information as the basis for any market transactions in
securities of Parent, the Company or any of their subsidiaries and that it will
not disclose any of the Records or Information that the Company and the
Guarantors determine, in good faith, to be confidential and notifies the
Inspectors in writing are confidential unless (i) the disclosure of such Records
or Information is necessary to avoid or correct a misstatement or omission in
such Registration Statement or Prospectus, (ii) the release of such Records or
Information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) disclosure of such Records or Information is
necessary or advisable, in the opinion of counsel for any Inspector, in
connection with any action, claim, suit or proceeding, directly or indirectly,
involving or potentially involving such Inspector and arising out of, based
upon, relating to, or involving this Agreement or the Purchase Agreement, or any
transactions contemplated hereby or thereby or arising hereunder or thereunder,
or (iv) the information in such Records or Information has been made generally
available to the public other than by an Inspector or an “affiliate” (as defined
in Rule 405), representative or agent thereof; provided, however, that prior
notice shall be provided as soon as practicable to the Company and the
Guarantors of the potential disclosure of any information by such Inspector
pursuant to clauses (i), (ii) or (iii) of this sentence to permit the Company
and the Guarantors to obtain a protective order (or waive the provisions of this
paragraph (o)) and that such Inspector shall take such actions as are reasonably
necessary to protect the confidentiality of such information (if practicable) to
the extent-such action is otherwise not inconsistent with, an impairment of or
in derogation of the rights and interests of the Holder or any Inspector.
(o) Provide an indenture trustee for the Registrable Securities or the Exchange
Notes, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof, as the case may be, to be qualified under
the TIA not later than the effective date of the first Registration Statement
relating to the Registrable Securities; and in connection therewith, cooperate
with the trustee under any such indenture and the Holders of the Registrable
Securities, to effect such changes (if any) to such indenture as may be required
for such indenture to be so qualified in accordance with the terms of the TIA;
and execute, and use their commercially reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

 

15



--------------------------------------------------------------------------------



 



(p) Comply in all material respects with all applicable rules and regulations of
the SEC and make generally available to their securityholders with regard to any
applicable Registration Statement, a consolidated earning statement satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any fiscal quarter (or 90 days after the end of any 12-month
period if such period is a fiscal year) (i) commencing at the end of any fiscal
quarter in which Registrable Securities are sold to underwriters in a firm
commitment or best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover said 12-month periods; provided that
this requirement shall be deemed satisfied by the Company and the Guarantors
complying with Section 4.03 of the Indenture.
(q) If the Exchange Offer is to be consummated, upon delivery of the Registrable
Securities by Holders to the Company (or to such other Person as directed by the
Company), in exchange for the Exchange Notes, as the case may be, the Company
shall mark, or cause to be marked, on such Registrable Securities that such
Registrable Securities are being cancelled in exchange for the Exchange Notes,
as the case may be; in no event shall such Registrable Securities be marked as
paid or otherwise satisfied.
(r) Use reasonable efforts to cooperate with each seller of Registrable
Securities covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (the “FINRA”).
(s) Use its respective reasonable best efforts to take all other steps
reasonably necessary to effect the registration of the Exchange Notes and/or
Registrable Securities covered by a Registration Statement contemplated hereby.
The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request. Furthermore, a Holder that
sells Registrable Securities pursuant to a Shelf Registration Statement will be
required to be named as a selling security holder in the related Prospectus and
to deliver such Prospectus to purchasers of its Registrable Securities. The
Company and the Guarantors may exclude from such registration the Registrable
Securities of any seller so long as such seller fails to furnish such
information within a reasonable time after receiving such request. Each seller
as to which any Shelf Registration is being effected agrees to furnish promptly
to the Company all information required to be disclosed in order to make the
information previously furnished to the Company by such seller not materially
misleading.

 

16



--------------------------------------------------------------------------------



 



If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company and the Guarantors, or (ii) in the event
that such reference to such Holder by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such Holder in any amendment or supplement to the Registration
Statement filed or prepared subsequent to the time that such reference ceases to
be required.
Each Holder of Registrable Securities and each Participating Broker-Dealer
agrees by its acquisition of such Registrable Securities or Exchange Notes to be
sold by such Participating Broker-Dealer, as the case may be, that, upon actual
receipt of any notice from the Company or a Guarantor of the happening of any
event of the kind described in Section 5(c)(ii), 5(c)(iv) or 5(c)(v) hereof,
such Holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus or Exchange
Notes to be sold by such Holder or Participating Broker-Dealer, as the case may
be, until such Holder’s or Participating Broker-Dealer’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 5(k) hereof,
or until it is advised in writing (the “Advice”) by the Company or a Guarantor
that the use of the applicable Prospectus may be resumed, and has received
copies of any amendments or supplements thereto. In the event that the Company
or a Guarantor shall give any such notice, each of the Applicable Period and the
Effectiveness Period shall be extended by the number of days during such periods
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement or Exchange Notes to be sold by such Participating Broker-Dealer, as
the case may be, shall have received (x) the copies of the supplemented or
amended Prospectus contemplated by Section 5(k) hereof or (y) the Advice.
6. Registration Expenses.
All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Guarantors of their obligations under
Sections 2, 3, 4, 5 and 8 shall be borne by the Company and the Guarantors,
whether or not the Exchange Offer Registration Statement or any Shelf
Registration Statement is filed or becomes effective or the Exchange Offer is
consummated, including, without limitation, (i) all registration and filing fees
(including, without limitation, (A) fees with respect to filings required to be
made with FINRA in connection with an underwritten offering and (B) fees and
expenses of compliance with state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Securities or Exchange Notes and
determination of the eligibility of the Registrable Securities or Exchange Notes
for investment under the laws of such jurisdictions in the United States
(x) where the holders of Registrable Securities are located, in the case of the
Exchange Notes, or (y) as provided in Section 5(h) hereof, in the case of
Registrable Securities or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without

 

17



--------------------------------------------------------------------------------



 



limitation, printing prospectuses if the printing of prospectuses is requested
by the managing underwriter or underwriters, if any, by the Holders of a
majority in aggregate principal amount of the Registrable Securities included in
any Registration Statement or in respect of Registrable Securities or Exchange
Notes to be sold by any Participating Broker-Dealer during the Applicable
Period, as the case may be, (iii) fees and expenses of the Trustee, any exchange
agent and their counsel, (iv) fees and disbursements of counsel for the Company
and the Guarantors and, in the case of a Shelf Registration, reasonable fees and
disbursements of one special counsel for all of the sellers of Registrable
Securities selected by the Holder of a majority in aggregate principal amount of
Registrable Securities covered by such Shelf Registration (which counsel shall
be reasonably satisfactory to the Company and the Guarantors) exclusive of any
counsel retained pursuant to Section 7 hereof, (v) fees and disbursements of all
independent certified public accountants referred to in Section 5(m) hereof
(including, without limitation, the expenses of any “cold comfort” letters
required by or incident to such performance), (vi) rating agency fees, if any,
and any fees associated with making the Registrable Securities or Exchange Notes
eligible for trading through The Depository Trust Company, (vii) fees and
expenses of all other Persons retained by the Issuer and the Guarantors, and
(viii) any fees and expenses incurred in connection with the listing of the
Notes to be registered on any securities exchange, and the obtaining of a rating
of the Notes, in each case, if applicable.
7. Indemnification and Contribution.
(a) The Company and each Guarantor, jointly and severally, agrees, to indemnify
and hold harmless each Holder of Registrable Securities, and each Participating
Broker-Dealer selling Exchange Notes during the Applicable Period, and each
Person, if any, who controls such Person or its affiliates within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (each, a “Participant”)
and each Initial Purchaser, to the fullest extent lawful, against any losses,
claims, damages or liabilities, joint or several, to which any Participant may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as any such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon:
(1) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto), or
Prospectus (as amended or supplemented if the Company or the Guarantors shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus; or
(2) the omission or alleged omission to state, in any Registration Statement (or
any amendment thereto), or Prospectus (as amended or supplemented if the Company
or the Guarantors shall have furnished any amendments or supplements thereto) or
any preliminary prospectus or any other document or any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading,

 

18



--------------------------------------------------------------------------------



 



except, in each case, insofar as such losses, claims, damages or liabilities are
arising out of or based upon any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or any Holder furnished to the
Company or the Guarantors in writing by or through the Initial Purchasers or any
selling Holder expressly for use therein; and agree (subject to the limitations
set forth in the proviso to this sentence) to reimburse, as incurred, the
Participant for any reasonable legal or other out-of-pocket expenses incurred by
the Participant in connection with investigating, defending against or appearing
as a third-party witness in connection with any such loss, claim, damage,
liability or action; provided, however, the Company and the Guarantors will not
be liable in any such case to the extent that any such loss, claim, damage, or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in any Registration Statement (or
any amendment thereto), or Prospectus (as amended or supplemented if the Company
or the Guarantors shall have furnished any amendments or supplements thereto) or
any preliminary prospectus or any amendment or supplement thereto in reliance
upon and in conformity with written information relating to any Participant
furnished to the Company by such Participant or its agent expressly for use
therein. The indemnity provided for in this Section 7 will be in addition to any
liability that the Company and the Guarantors may otherwise have to
Participants. Neither the Company nor any of the Guarantors shall be liable
under this Section 7 to any Participant regarding any settlement or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified parties
are actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by the Company or the Guarantors, which
consent shall not be unreasonably withheld.
(b) Each Participant, severally and not jointly, agrees to indemnify and hold
harmless the Company and the Guarantors, their directors (or equivalent), their
officers who sign any Registration Statement, the Initial Purchasers, and each
person, if any, who controls the Company, any Guarantor or any Initial Purchaser
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities to which the Company or any
Guarantor or any such director, officer or controlling person may become subject
under the Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, Prospectus, any amendment or supplement
thereto, or any preliminary prospectus, or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning such Participant, furnished to the Company by or on behalf of such
Participant, specifically for use therein; and subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any
reasonable legal or other out-of-pocket expenses incurred by the Company or the
Guarantors or any such director, officer or controlling person in connection
with investigating or defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 7 will be in addition to any
liability that the Participants may otherwise have to the indemnified parties.

 

19



--------------------------------------------------------------------------------



 



(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
provided that the failure to so notify the indemnifying party will not relieve
it from any liability which it may have to any indemnified party under this
Section 7 except to the extent that it has been materially prejudiced by such
failure (through the forfeiture of substantive rights and defenses) and shall
not relieve the indemnifying party from any liability that the indemnifying
party may have to an indemnified party other than under this Section 7. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in and, to the extent that it
shall elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by Participants who sold a majority in
interest of the Registrable Securities and/or Exchange Notes, as the case may
be, subject to such litigation sold by all such Participants in the case of
paragraph (a) of this Section 7 or the Company and the Guarantors in the case of
paragraph (b) of this Section 7), representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party. It is understood and agreed that the indemnifying person
shall not, in connection with any proceeding or separate but related or
substantially similar proceedings in the same jurisdiction arising out of the
same general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel)
representing the indemnified parties under paragraph (a) or paragraph (b) of
this Section 7, as the case may be, who are parties to such action or actions.
Any such separate firm for any Participants shall be designated in writing by
Participants who sold a majority in interest of the Registrable Securities and
Exchange Notes sold by all such Participants in the case of paragraph (a) of
this Section 7 or the Company and the Guarantors in the case of paragraph (b) of
this Section 7. In the event that any Participants are indemnified persons
collectively entitled, in connection with a proceeding or separate but related
or substantially similar proceedings in a single jurisdiction, to the payment of
fees and expenses of a single separate firm under this Section 7(c), and any
such Participants cannot agree to a mutually acceptable separate firm to act as
counsel thereto, then such separate firm for all such indemnified parties shall
be designated in writing by Participants who sold a majority in interest of the
Registrable Securities and Exchange Notes sold by all such Participants.

 

20



--------------------------------------------------------------------------------



 



(d) The indemnifying party under this Section 7 shall not be liable for any
settlement of any proceeding effected without its written consent, which will
not be unreasonably withheld, but if settled with such consent or if there be a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 7, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.
(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to paragraph (a) or (b) of this Section 7, where such
failure materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), each indemnifying party, in order to provide
for just and equitable contribution, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party on the other from the offering
of the Notes or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Company and the Guarantors on the one hand and such Participant on the other
shall be deemed to be in the same proportion that the total net proceeds from
the offering (before deducting expenses) of the Notes received by the Company
bear to the total discounts and commissions received by such Participant in
connection with the sale of the Notes (or if such Participant did not receive
discounts or commissions, the value of the Notes). The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors on the one hand, or the Participants on the

 

21



--------------------------------------------------------------------------------



 



other, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or alleged
statement or omission, and any other equitable considerations appropriate in the
circumstances. The parties agree that it would not be equitable if the amount of
such contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (e).
Notwithstanding any other provision of this paragraph (e), no Participant shall
be obligated to make contributions hereunder that in the aggregate exceed the
total discounts, commissions and other compensation or net proceeds on the sale
of Notes received by such Participant in connection with the sale of the Notes,
less the aggregate amount of any damages that such Participant has otherwise
been required to pay by reason of the untrue or alleged untrue statements or the
omissions or alleged omissions to state a material fact, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls a Participant within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act shall have the same rights to contribution as
the Participants, and each director of the Company or any Guarantor, each
officer of the Company or any Guarantor and each person, if any, who controls
the Company or such Guarantor within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company or such Guarantor.
8. Rule 144A.
The Company and the Guarantors covenant and agree that, for so long as any
Registrable Securities remain outstanding, they will use reasonable best efforts
to file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder in a
timely manner in accordance with the requirements of the Securities Act and the
Exchange Act and, if at any time the Company or any Guarantor is not required to
file such reports, the Company and the Guarantors will, upon the request of any
Holder or beneficial owner of Registrable Securities, make available such
information necessary to permit sales pursuant to Rule 144A.
9. Underwritten Registrations.
The Company and the Guarantors shall not be required to assist in an
underwritten offering unless requested by the Holders of a majority in aggregate
principal amount of the Registrable Securities. If any of the Registrable
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will manage the offering will be selected by the Holders of a majority in
aggregate principal amount of such Registrable Securities included in such
offering and shall be reasonably acceptable to the Company and the Guarantors.
No Holder of Registrable Securities may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

22



--------------------------------------------------------------------------------



 



10. Miscellaneous.
(a) No Inconsistent Agreements. The Company and the Guarantors have not as of
the date hereof, and the Company and the Guarantors shall not, after the date of
this Agreement, enter into any agreement with respect to any of their securities
that is inconsistent with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s and
Guarantors’ other issued and outstanding securities under any agreement in
effect on the date hereof.
(b) Adjustments Affecting Registrable Securities. The Company and the Guarantors
shall not, directly or indirectly, take any action with respect to the
Registrable Securities as a class that would adversely affect the ability of the
Holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement.
(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Company and the Guarantors, and (II) (A) the Holders of not
less than a majority in aggregate principal amount of the then outstanding
Registrable Securities and (B) in circumstances that would adversely affect the
Participating Broker-Dealers, the Participating Broker-Dealers holding not less
than a majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Notes, as the case may be, disposed of pursuant to any
Registration Statement) adversely affected by any such amendment, modification
or supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold or
tendered pursuant to a Registration Statement and that does not directly or
indirectly affect, impair, limit or compromise the rights of other Holders of
Registrable Securities may be given by Holders of at least a majority in
aggregate principal amount of the Registrable Securities being sold or tendered
pursuant to such Registration Statement.

 

23



--------------------------------------------------------------------------------



 



(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:
(1) if to a Holder of the Registrable Securities, or any Participating
Broker-Dealer, at the most current address of such Holder, or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:
Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
Facsimile: (212) 901-7897
Attention: Legal Department
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attention: Whitner H. Marshall
cc: Legal Department
Wells Fargo Securities, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0737
Attention: Suzanne Alwan
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: (212) 455-2502
Attention: Lesley Peng
(2) if to the Initial Purchasers, at the address specified in Section 10(d)(i);

(3) if to the Company or the Guarantors, at the address as follows:
Swift Services Holdings, Inc.
c/o Swift Transportation Company
2200 S. 75th Ave.
Phoenix, AZ 85403
Facsimile: (623) 907-7464
Attention: James Fry
with copies to:
Scudder Law Firm, P.C., L.L.O.
411 South 13th St., 2nd Floor
Lincoln, NE 68508
Facsimile: (402) 435-3223
Attention: Earl Scudder
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile: (917) 777-4112
Attention: Richard Aftanas

 

24



--------------------------------------------------------------------------------



 



All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and upon written confirmation, if
sent by facsimile.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.
(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture.
(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.
(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void, unenforceable or against public policy, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

25



--------------------------------------------------------------------------------



 



(j) Notes Held by the Company or its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its affiliates
(as such term is defined in Rule 405 under the Securities Act) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
(k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.
(l) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Company and the Guarantors on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            SWIFT SERVICES HOLDINGS, INC.
      By:   /s/ Jerry Moyes         Jerry Moyes        Chief Executive Officer 
      SWIFT TRANSPORTATION COMPANY
COMMON MARKET EQUIPMENT CO., LLC
ESTRELLA DISTRIBUTING LLC
INTERSTATE EQUIPMENT LEASING, LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
SWIFT INTERMODAL, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT TRANSPORTATION SERVICES, LLC,
as Guarantors
      By:   /s/ Jerry Moyes         Jerry Moyes        Chief Executive Officer 
 

Signature Page to Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



          The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.    
 
        MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED    
 
       
By:
  /s/ [ILLEGIBLE]
 
Name:    
 
  Title:    
 
        MORGAN STANLEY & CO. INCORPORATED    
 
       
By:
  /s/ Kenneth G. Pott    
 
       
 
  Name: Kenneth G. Pott    
 
  Title:   Managing Director    
 
        WELLS FARGO SECURITIES, LLC    
 
       
By:
  /s/ Eric H. Schless    
 
       
 
  Name: Eric H. Schless    
 
  Title:   Managing Director    
 
        Acting for themselves and the other several Initial
Purchasers listed in Schedule A to the Purchase Agreement    

Signature Page to Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Initial Guarantors
Swift Transportation Company
Common Market Equipment Co., LLC
Estrella Distributing LLC
Interstate Equipment Leasing, LLC
M.S. Carriers, LLC
Sparks Finance LLC
Swift Intermodal, LLC
Swift Leasing Co., LLC
Swift Transportation Co., LLC
Swift Transportation Co. of Arizona, LLC
Swift Transportation Co. of Virginia, LLC
Swift Transportation Services, LLC

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Initial Purchasers
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
Wells Fargo Securities, LLC
Citigroup Global Markets Inc.
Deutsche Bank Securities Inc.
UBS Securities, LLC

 

 